DETAILED ACTION
Allowable Subject Matter
Claims 1-8 and 10-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, alone or in combination, fails to teach at least “generating a scene graph for at least the one or more salient portions of the image, the scene graph comprising a plurality of nodes representing a respective plurality of objects detected in the image, one or more object pairs being formed by the plurality of objects, and the scene graph further comprising one or more connectors representing respective one or more relationships between each respective object pairs; generating one or more dataset entries associated with the image, wherein each of the one or more relationships for each of the one or more object pairs is indicated by a respective dataset entry, the respective dataset entry including a data triplet comprising labels for each object in the respective object pair and a label for a respective predicate indicating the respective relationship between the respective object pair”.
Regarding claim 10, the prior art of record, alone or in combination, fails to teach at least “searching a first dataset comprising one or more dataset entries, to identify a dataset entry that satisfies the query criterion, the identified dataset entry being associated with an image, the identified dataset entry including a data triplet comprising labels for each object in an object pair formed by a pair of objects detected in the image, the data triplet also comprising a label for a predicate indicating a relationship between the objects in the object pair,  the objects and the relationship being represented by a scene graph”.
Regarding claim 16, the prior art of record, alone or in combination, fails to teach at least “generating a scene graph for at least the one or more salient portions of the image, the scene graph comprising a plurality of nodes representing a respective plurality of objects detected in the 
Regarding claim 19, the prior art of record, alone or in combination, fails to teach at least “search a dataset comprising one or more dataset entries, to identify a dataset entry that satisfies the query criterion, the identified dataset entry being associated with an image, the identified dataset entry including a data triplet comprising labels for each object in an object pair formed by a pair of objects detected in the image, the data triplet also comprising a label for a predicate indicating a relationship between the objects in the object pair, the objects and the relationship being represented by a scene graph.”
At best, Ranzinger (US Patent 10789288 B1) teaches in col 10 lines 54-67 The relational model 247 can be configured to identify one or more relationships between the objects identified in an image by the vision model engine 243. The relationships identified between the identified objects include, but is not limited to, spatial relationships between the objects.
At best, Chishiro (US 20140372408) teaches in ¶2 All data is represented by a set of triplets of values called a triple in the RDF. The values of the triplet are sequentially called subject, predicate, and object.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN KY whose telephone number is (571)272-7648.  The examiner can normally be reached on Monday-Friday 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN KY/Primary Examiner, Art Unit 2669